

EXHIBIT 10.5
CHURCH & DWIGHT CO., INC.


DEFERRED COMPENSATION PLAN FOR DIRECTORS




WHEREAS, Church & Dwight Co., Inc. (the “Corporation”) heretofore established
the Church & Dwight Co., Inc. Deferred Compensation Plan for Directors (the
“Plan”), effective January 1, 1982; and


WHEREAS, the Board of Directors of the Corporation desires to amend and restate
the Plan, principally to conform the Plan to the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”);


NOW, THEREFORE, the Plan is hereby amended and restated, except as hereinafter
provided, effective as of the Effective Date (as defined below), to provide as
follows:

 
ARTICLE I - DEFINITIONS


As used in this Plan, the following terms shall have the meanings stated.  The
singular includes the plural, and the masculine gender includes the feminine and
neuter genders, and vice versa, as the context requires.


“Beneficiary” means the person or persons designated by a Director in writing
and delivered to the Secretary of the Corporation to receive a distribution of
his or her Deferred Compensation Account in the event of his or her death.  If
no such written designation was delivered to the Secretary of the Corporation,
the Director’s Beneficiary shall be deemed to be his or her estate.  The
Secretary of the Corporation shall prescribe the form in which a Director may
designate a Beneficiary for purposes of the Plan.


“Board” means the Board of Directors of the Corporation.


"Change in Control" shall be deemed to have occurred if:


(i) Any Person becomes the beneficial owner (as defined in Rule 13(d)-3 under
the Exchange Act) of shares of Common Stock representing more than 50% of the
total number of votes that may be cast for the election of directors of the
Corporation;
 
(ii) The consummation of any merger or other business combination of the
Corporation, sale of all or substantially all of the Corporation’s assets or
combination of the foregoing transactions (a “Transaction”), other than a
Transaction involving only the Corporation and one or more of its subsidiaries,
or a Transaction immediately following which the shareholders of the Corporation
immediately prior to the Transaction continue to have a majority of the voting
power in the resulting entity; or
 
(iii) Within any 12-month period beginning on or after the date hereof, the
persons who were directors of the Corporation immediately before the beginning
of such period (the “Incumbent Directors”) shall cease (for any reason other
than death) to constitute at least a majority of the Board (or the board of
directors of any successor to the Corporation); provided that any director who
was not a director as of the date hereof shall be deemed to be an Incumbent
Director if such director was elected to the Board by, or on the recommendation
of or with the approval of, at least two-thirds of the directors who then
qualified as Incumbent Directors either actually or by prior operation of the
foregoing unless such election, recommendation or approval was the result of an
actual or threatened election contest of the type contemplated by Rule 14a-11
promulgated under the Exchange Act or any successor provision.
 
 
 


--------------------------------------------------------------------------------

 
“Closing Price” means, as of any relevant date, (i) the closing price per share
of the Corporation’s Common Stock on such date, as reported on the principal
nationally recognized stock exchange on which shares of Common Stock are traded
on such date, or if no prices are reported with respect to shares of Common
Stock on such date, the closing price of a share of Common Stock on the last
preceding date on which there were reported prices of shares of Common Stock; or
(ii) if shares of Common Stock are not listed or admitted to unlisted trading
privileges on a nationally recognized stock exchange, the closing price of a
share of Common Stock as reported by The Nasdaq Global Market on such date, or
if no prices of such shares are reported on such date, the closing price of the
shares of Common Stock on the last preceding date on which there were reported
prices of such shares; or (iii) if shares of Common Stock are not listed or
admitted to unlisted trading privileges on a nationally recognized stock
exchange or traded on The Nasdaq Stock Market, the Closing Price will be
determined in good faith by the Board acting in its discretion using the
reasonable application of a reasonable valuation method based on the facts and
circumstances existing on the valuation date, which determination will be
conclusive.


“Code” means the Internal Revenue Code of 1986, as amended.


“Common Stock” means a share of the Corporation’s common stock, par value $1.00
per share.


“Corporation” means Church & Dwight Co., Inc., a corporation organized under the
laws of the state of Delaware, and any successor thereto.


“Compensation” means all amounts payable on account of an individual’s service
as a Director including, but not limited to, annual fees, attendance fees for
regular and special meetings of the Board, attendance fees for meetings of
committees of the Board, and attendance fees for meetings of the Board, at such
rates as are, from time to time, recommended by the Compensation & Organization
Committee of the Board and approved by resolution of the Board.


“Deferral Date” means the first business day of January of the year immediately
following the year in which a Director ceases to be a Director, provided,
however, that a Director shall not be considered to have ceased being a Director
unless he or she has incurred a “separation from service” with respect to the
Corporation and its subsidiaries (within the meaning of Section 409A of the
Code).


“Deferral Election” means an election by a Director to defer all or a portion of
his or her Compensation pursuant to Article III hereof.


“Director” means a member of the Board who is not an employee of the Corporation
or any of its subsidiaries.


“Deferred Compensation Account” shall have the meaning assigned such term under
Article IV of the Plan.


"Effective Date" shall mean the date on which the Omnibus Stock Plan is approved
by shareholders of the Corporation.


“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.


"Omnibus Stock Plan" means the Church & Dwight Co., Inc. 2008 Omnibus Equity
Compensation Plan, or any successor plan thereto.


“Participant” means a Director who has a Deferral Election in effect under
Section 3.1 or who has a Deferred Compensation Account under the Plan.


 
 


--------------------------------------------------------------------------------

 
“Person” shall have the meaning ascribed thereto in Section 3(a)(9) of the
Exchange Act, as modified, applied and used in Sections 13(d) and 14(d) thereof;
provided, however, a Person shall not include (i) the Corporation or any
subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Corporation or any of its subsidiaries (in its
capacity as such), (iii) an underwriter temporarily holding securities pursuant
to an offering of such securities, or (iv) a corporation owned, directly or
indirectly, by the shareholders of the Corporation in substantially the same
character and proportions as their ownership of stock of the Corporation.


“Plan” means the Church & Dwight Co., Inc. Deferred Compensation Plan for
Directors, as the same may be amended and restated from time to time.


“Plan Year” means a calendar year.


“Stock Equivalent Unit” means a unit representing an equivalent number of shares
and fractional shares of Common Stock in which a Participant’s Deferred
Compensation Account shall be deemed invested in accordance with Sections 4.3
and 4.4 hereof.  A Stock Equivalent Unit is not an actual share of Common Stock,
but shall represent an equivalent number of shares of Common Stock that will
become distributable to a Participant upon or commencing upon such Participant’s
Deferral Date.  The number of Stock Equivalent Units credited to Deferred
Compensation Accounts shall be proportionately adjusted for any increase or
decrease in the number of issued shares of Common Stock resulting from a stock
split, reverse stock split, stock dividend, combination or reclassification of
the Common Stock, or any other increase or decrease in the number of issued
shares of Common Stock effected without receipt of consideration by the
Corporation; provided, however, that conversion of any convertible securities of
the Corporation shall not be deemed to have been "effected without receipt of
consideration."  Except as expressly provided herein, no issuance by the
Corporation of shares of stock of any class, or securities convertible into
shares of stock of any class, shall affect, and no adjustment by reason thereof
shall be made with respect to, the number of Stock Equivalent Units hereunder.




ARTICLE II - PURPOSE


The purpose of the Plan is to provide a method of paying Director’s compensation
in a manner that will aid the Corporation in attracting and retaining, as
members of the Board, qualified individuals whose business experience and
judgment will contribute to its growth and success.




ARTICLE III - RIGHT TO DEFER COMPENSATION


3.1.
A Director may elect to have all or any portion of the Compensation payable to
him or her with respect to a Plan Year deferred until his or her Deferral
Date.  An election made pursuant to this Article III shall be referred to as a
“Deferral Election” and shall be irrevocable once made.



3.2.
An election to defer Compensation for a Plan Year, as well as any change or
revocation pursuant to Section 3.4 below, shall be made in writing, in a form
prescribed by the Board, and delivered to the Secretary of the Corporation prior
to the beginning of the Plan Year for which the Compensation to be deferred is
to be earned.



3.3
Any person who is elected as a Director by the Board to fill a vacancy, or who
is elected by the stockholders of the Corporation and who was not a Director on
the preceding December 31st, may elect, within thirty (30) days following his or
her election as a Director, to defer all or any portion of Compensation to be
earned for the balance of the Plan Year following such election.  Such election
shall be irrevocable for the Plan Year to which it relates.



3.4
A Participant’s Deferral Election with respect to a Plan Year shall be deemed to
remain in effect with respect to the following Plan Year unless the Participant
revokes or changes such Deferral Election prior to the commencement of such
following Plan Year.

 


 
 


--------------------------------------------------------------------------------

 
ARTICLE IV - DEFERRED COMPENSATION ACCOUNTS


4.1
The Corporation shall establish, for each Director who elects to participate in
the Plan, a special ledger account (referred to herein as a “Deferred
Compensation Account”).   Deferred Compensation Accounts shall be maintained on
the Corporation’s books and records solely as a device for measuring the amount
payable to a Participant under the Plan.  Deferred Compensation Accounts shall
not constitute or be treated as a trust fund of any kind.  Notwithstanding the
foregoing, the Corporation may set aside shares of Common Stock and/or other
assets in a grantor "rabbi" trust or similar arrangement for the purpose of
providing benefits hereunder.



4.2
Compensation deferred under the Plan shall be credited to a Director’s Deferred
Compensation Account and, except as provided in Section 4.5, shall be deemed to
be invested in Stock Equivalent Units in the manner set forth in Sections 4.3
and 4.4 hereof.



4.3  
Except as provided in Section 4.5, Compensation deferrals that are credited to a
Director’s Deferred Compensation Account shall be deemed to be invested in Stock
Equivalent Units from the date the Compensation would otherwise have been
paid.  The number of Stock Equivalent Units (including fractional Units)
credited to each Director’s Deferred Compensation Account as a result of a
Deferral Election shall be derived by dividing the Compensation deferred by the
Director by the Closing Price of a share of Common Stock on the day such
Compensation would otherwise have been paid.



4.4  
If the Corporation declares a stock dividend with respect to Common Stock, then
there shall be credited to each Participant’s Deferred Compensation Account on
the payment date of such dividend a number of Stock Equivalent Units (including
fractional Units) equal to the number of shares and fractional shares of Common
Stock that would have been received with respect to the number of Stock
Equivalent Units credited to such Deferred Compensation Account as of the record
date of such dividend had each Stock Equivalent Unit been a share of Common
Stock on such record date.  If the Corporation declares a cash dividend with
respect to Common Stock, then there shall be credited to each Participant’s
Deferred Compensation Account on the payment date of such dividend, a number of
Stock Equivalent Units that is equal to the number derived by dividing (i) the
total dollar amount of the cash dividends that would have been received with
respect to the number of Stock Equivalent Units credited to a Participant’s
Deferred Compensation Account as of the record date of such dividend had each
such Stock Equivalent Unit been a share of Common Stock on such record date, by
(ii) the Closing Price of a share of Common Stock on such payment date.



4.5  
Notwithstanding anything contained herein to the contrary, a portion of the
Deferred Compensation Account of each Participant who was a non-employee
director of the Corporation prior to 1980, as set forth on the books and records
of the Corporation, shall not be deemed to be invested in Stock Equivalent
Units.  Instead, such portion (referred to in the Plan as the "Cash Account")
shall be deemed to be held in cash.  As of the last day of each calendar
quarter, the balance of each Cash Account on such date shall be credited with
interest based on the applicable 90-day dealer commercial paper rate as reported
by The Wall Street Journal for the last business day of the immediately
preceding calendar quarter.





 
 


--------------------------------------------------------------------------------

 
ARTICLE V - PAYMENT OF DEFERRED COMPENSATION ACCOUNTS


5.1
Except as otherwise provided herein, all distributions hereunder shall be made
in shares of Common Stock issued pursuant to the Omnibus Stock Plan; provided,
however, that if shares of Common Stock are exchanged for and/or are converted
into other shares or consideration in connection with a Change in Control, then
distributions hereunder shall be made in such other shares and/or consideration
and any references hereunder to Common Stock shall be deemed to refer to such
other shares and/or other consideration.  The number of Stock Equivalent Units
credited to the Participant’s Deferred Compensation Account shall be reduced by
an equal number of shares and fractional shares of Common Stock (or cash in lieu
of fractional shares) distributed to the Participant under the Omnibus Equity
Plan to satisfy the obligations of the Corporation under this Plan.



5.2
Upon, or as soon as administratively practicable after, a Participant’s Deferral
Date, there shall be distributed to such Participant a number of shares, of
Common Stock that is equal to the number of Stock Equivalent Units credited to
his or her Deferred Compensation Account (any fractional Stock Equivalent Units
shall be distributed in cash based on the Closing Price as of the Deferral
Date); provided, however, that in no event shall distribution be made later than
December 31 of the year in which such Deferral Date occurs.  To the extent that
a Participant's Deferred Compensation Account consists of a Cash Account under
Section 4.5, such Deferred Compensation Account shall be distributed in
cash.  Upon full distribution of a Participant's Deferred Compensation Account,
his or her Deferred Compensation Account shall be canceled.



5.3
(a)
In lieu of a single distribution pursuant to Section 5.2, a Director may, by
written election delivered to the Secretary of the Corporation, elect to have
his or her Deferred Compensation Account distributed in annual installments over
a period of years, not to exceed a period of ten (10) years, commencing with his
or her Deferral Date.  Such election shall be made at the same time a Deferral
Election is made under Article III and may not be changed or revoked except as
provided by Sections 5.4 or 5.5.  No change in distribution form may be made
after distribution has been made or commenced.



(b)
If a Director elects to receive distribution of his or her Deferred Compensation
Account in annual installments, the first installment shall be payable on the
Director’s Deferral Date, and each subsequent installment shall be payable on
the succeeding anniversary date of the Deferral Date.  Each installment payment
date shall be treated as a separate payment date for purposes of Section 409A of
the Code such that each installment shall be considered timely paid if made by
no later than December 31 of the Plan Year in which the installment is payable.
Upon payment of the final installment due hereunder, the Director’s Deferred
Compensation Account shall be canceled.



(c)
The number of shares of Common Stock distributed in each annual installment
shall be equal to (i) the number of Stock Equivalent Units credited to the
Participant’s Deferred Compensation Account immediately before the installment
distribution, divided by (ii) the number of installment payments, including the
current installment payment, remaining to be made.  If a Participant's Cash
Account is paid in installments, the amount of each annual installment shall be
equal to (i) the amount credited to the Participant’s Cash Account immediately
before the installment distribution, divided by (ii) the number of installment
payments, including the current installment payment, remaining to be made.



5.4
Notwithstanding anything contained herein to the contrary (other than Section
5.5), a Participant may file a written election with the Secretary of the
Corporation to change the form of distribution elected in the Participant’s
Deferral Election to a different form of distribution permitted by this Article
V, provided that the new Deferral Election is filed with the Secretary of the
Corporation at least twelve (12) months before the Participant’s Deferral
Date.  If a Participant makes such a change in the form of distribution of his
or her Deferred Compensation Account, then, notwithstanding anything contained
in the Plan or a Deferral Election to the contrary (other than Section 5.5),
such Participant’s Deferred Compensation Account shall be paid or commence to be
paid, as the case may be, on the first business day of January of the fifth Plan
Year following the Plan Year in which the Participant ceased to be a Director
and incurred a “separation from service” with respect to the Corporation (within
the meaning of Section 409A of the Code). 



5.5
Notwithstanding anything contained in the Plan to the contrary, a Participant
shall be permitted to elect to change the form of distribution elected in the
Participant’s Deferral Election to a different form of distribution permitted by
this Article V by filing a new Deferral Election with the Secretary of the
Corporation by no later than December 31, 2008.  Any such election must be filed
with the Secretary of the Corporation by no later than December 31, 2008, apply
only to amounts that would not otherwise be payable during 2008 and may not
cause an amount to be paid in 2008 that would not otherwise have been paid in
2008.



5.6
Notwithstanding anything contained in the Plan to the contrary, in the event of
a Change in Control, the Deferred Compensation Accounts of all Participants,
including Deferred Compensation Accounts that are then being paid in
installments, shall be immediately distributed.





 
 


--------------------------------------------------------------------------------

 
ARTICLE VI - PAYMENT ON DEATH OR DISABILITY


6.1
If a Participant dies prior to his or her Deferral Date, there shall be
distributed to such Participant’s Beneficiary a number of shares of Common Stock
that is equal to the number of Stock Equivalent Units credited to such
Participant’s Deferred Compensation Account (any fractional Stock Equivalent
Units shall be distributed in cash based on the Closing Price as of the
Participant's date of death) and a cash amount equal to the Participant's Cash
Account, if any.  Such distribution shall be made as soon as administratively
practicable following the Participant’s death, but no later than the later of
the December 31st following the Participant’s death or 75 days following the
Participant’s death.



6.2
If a Participant who elected to receive installment distributions dies on or
after his or her Deferral Date, and before all amounts have been paid to him or
her under the Plan, there shall be distributed to such Participant’s Beneficiary
a number of shares of Common Stock that is equal to the remaining number of
Stock Equivalent Units that are credited to such Participant’s Deferred
Compensation Account (any fractional Stock Equivalent Units shall be distributed
in cash based on the Closing Price as of the Participant's date of death) and a
cash amount equal to the Participant's Cash Account, if any.  Such distribution
shall be made as soon as administratively practicable following the
Participant’s death, but no later than the later of the December 31st following
the Participant’s death or 75 days following the Participant’s death.



6.3
The Participant’s Beneficiary shall not be permitted, directly or indirectly, to
designate the taxable year of distribution.



6.4
If the Board determines that an individual entitled to benefits under this Plan
is incompetent, the Board may direct that all shares distributable in respect of
the Participant’s Deferred Compensation Account be paid to the individual’s
spouse, or his or her legal guardian, for the Participant’s benefit.  The Board
shall not be obligated to inquire as to the actual use of the funds by the
person receiving them, and any such payment shall completely discharge the
obligations of the Corporation under the Plan.





 
 


--------------------------------------------------------------------------------

 
ARTICLE VII - MISCELLANEOUS


7.1
No Participant or Beneficiary shall have the right to transfer, assign,
alienate, anticipate, pledge, or encumber any part of the benefits provided by
this Plan, nor shall such benefits be subject to seizure by legal process by any
creditor of such Participant or Beneficiary.  Any attempt to effect such a
diversion or seizure shall be deemed null and void for all purposes
hereunder.  Notwithstanding the foregoing or anything contained in the Plan to
the contrary, distribution of a Participant’s Deferred Compensation Account may
be accelerated to the extent necessary to fulfill a domestic relations order (as
defined in Section 414(p)(1)(B) of the Code).



7.2
The Corporation shall not be required to set aside funds for payment of benefits
under the Plan.  Any liability of the Corporation to any person with respect to
benefits distributable under the Plan shall be based solely upon such
contractual obligations, if any, as shall be created by the Plan, and shall give
rise only to a claim against the general assets of the Corporation.  No such
liability shall be deemed to be secured by any pledge or any other encumbrance
on any specific property of the Corporation.



7.3
The Plan shall not confer on any Director any right to be retained as a member
of the Board.



7.4
Any election or form that is required to be delivered or filed with the
Secretary of the Corporation shall be deemed delivered or filed with the
Secretary of the Corporation if timely delivered or filed with such delegate of
the Secretary of the Corporation as may be designated by the Secretary of the
Corporation or the Board.



7.5
The Corporation shall furnish each Director an annual statement showing the
balance in such Director’s Deferred Compensation Account as of the end of each
calendar year.



7.6
The Compensation & Organization Committee of the Board shall administer,
construe, and interpret the Plan.  The Committee’s construction or
interpretation of any provision of the Plan shall be final and conclusive on the
Corporation, each Director and his or her Beneficiary.



7.7
The Board may amend or terminate the Plan at any time, provided that no
amendment or termination shall affect the right of a Director or his or her
Beneficiary to payment of his or her Deferred Compensation Account accrued
through the date of such amendment or termination, as provided herein.  Upon
termination of the Plan, the Board may distribute all Deferred Compensation
Accounts in accordance with Treasury Regulation §1.409A-3(j)(4)(ix).



7.8
The Plan shall be binding upon, and shall inure to the benefit of the heirs,
legatees and personal representatives of the Directors, and upon any successors
and assigns of the Corporation.



7.9
The Corporation shall be entitled to withhold taxes from amounts payable to any
person under the Plan in such amounts as may be required by applicable law.



7.10
The rights and obligations of all persons affected hereby shall be construed and
determined in accordance with the laws of the State of New Jersey, without
regard to conflicts or choice of law principles.



7.11
This Plan shall be interpreted to avoid any penalty sanctions under Section 409A
of the Code.  If any payment or benefit cannot be provided or made at the time
specified herein without incurring sanctions under Section 409A, then such
benefit or payment shall be provided in full at the earliest time thereafter
when such sanctions will not be imposed.  For purposes of Section 409A of the
Code, each payment made under this Plan shall be treated as a separate
payment.  In no event may a Participant, directly or indirectly, designate the
calendar year of payment.





 
 


--------------------------------------------------------------------------------

 
ARTICLE VIII - EXECUTION


IN WITNESS WHEREOF, the undersigned has executed this Plan, as amended and
restated effective as of the Effective Date, on behalf of the Corporation as
evidence of its adoption by the Board.





 
CHURCH & DWIGHT CO., INC.
 
By:
   
Name:
   
Title:
 







WITNESS:
     







